Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits on the ground that she refused suitable employment without good cause. The board found that claimant refused otherwise suitable employment on the sole grounds that she would be required to work until 9:00 p.m. two evenings a week, that such objection was “personal and non-compelling” and that therefore she refused suitable employment without good cause. The question of whether a claimant refused employment without good cause is factual and thus the board’s determination if supported by substantial evidence must be upheld (e.g., Matter of Spack [Corsi], 305 N. Y. 753; Matter of Lipschitz [Lubin], 7 A D 2d 777). We find presented by the record in the instant case only questions of fact as to whether claimant refused evening employment for noncompelling personal reasons or because of fear of personal safety which the board could properly resolve as it has (Matter of Weiss [Catherwood], 26 A D 2d 851). Furthermore, claimant’s assertion here of health considerations cannot affect our conclusion, since this issue was not raised below. The medical certificate purportedly indicating health reasons was submitted for the first time on this appeal, while claimant in the record not only did not indicate any health problems but in fact stated, “ I am in good health and not under a doctor’s care.” Decision affirmed, without costs. Gibson, P. J., Herlihy, Staley, Jr., and Brink, JJ., concur with Reynolds, J.